Citation Nr: 0947516	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability 
and, if so, whether the reopened claim can be granted.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1971.  

This comes before the Board of Veterans' Affairs (VA) from a 
September 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In October 2009, the Veteran, his wife, and his daughter 
testified before the undersigned Veterans Law Judge via video 
conference in October 2009.  A transcript of the hearing is 
associated with the claims file.  

The issues of entitlement to service connection for a back 
and neck disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
Veteran.  


FINDINGS OF FACT

1.  In a March 1978 rating decision, the RO denied 
entitlement to service connection for a back disability.  The 
Veteran did not appeal that decision, and it became final.

2.  Evidence received since the final March 1978 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

3.  Service connection has been established for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling, 
effective December 2003; limitation of flexion due to 
residuals of intra-acrticular shrapnel wound to the right 
knee, rated as 20 percent disabling, effective August 1971, 
and 30 percent disabling, effective May 2006; limitation of 
extension due to residual intra-articular shrapnel wound of 
the right knee, rated as 30 percent disabling, effective May 
2006; and status post shrapnel wound to the left leg with 
residual left first toe numbness and scars, rated as 
noncompensable, effective August 1971, and 10 percent 
disabling, effective August 2003.  

4.  The competent and probative evidence of record 
establishes that the Veteran's service-connected disabilities 
are of such severity as to preclude him from securing or 
following a substantially gainful occupation consistent with 
his education and occupational experience, without regard to 
non-service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disability has 
been received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Giving the benefit of the doubt to the Veteran, the 
criteria for a total compensation rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  If new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Entitlement to service connection for a back disability was 
denied in a rating decision dated November 1971.  At that 
time, the RO considered the Veteran's service treatment 
records and an October 1971 VA examination report.  The RO 
denied the Veteran's claim because, while the service 
treatment records showed complaints of low back pain during 
service, the October 1971 VA examination report did not 
contain evidence of a back disability and the Veteran did not 
lodge any complaints related to his back at that time.  The 
Veteran was notified of the RO's determination in November 
1971, but he did not appeal the decision.  Therefore, the 
November 1971 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

In November 1977, the Veteran submitted a written statement 
which was accepted as a claim of service connection of a back 
disability as related to his service-connected knee 
disability.  In support of his claim, the Veteran submitted 
an October 1977 medical record from Dr. G.G., which showed 
the Veteran had an acute strain to the paravertebral muscles 
and ligaments, with radiculitis into the lumbar plexus.  Also 
included in the record was a January 1978 VA examination 
report, which noted the Veteran's complaints of back pain but 
did not contain any objective evidence of a back disability.  

In March 1978, the RO issued a rating decision, which 
confirmed the previous denial of service connection for a 
back disability on the basis that there was no evidence of a 
back disability or a relationship between the Veteran's 
claimed back disability and his knee disability.  The Veteran 
did not appeal this decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

Since the March 1978 rating decision, the new evidence that 
has been submitted includes evidence which shows the Veteran 
has been diagnosed with degenerative disc disease and 
osteopenia of the lumbar spine, with possible degenerative 
changes in his cervical spine.  See VA outpatient treatment 
records dated October 2003, October 2004, and December 2004.  

At the time of the last final decision, there was no evidence 
of a current back disability.  Since the March 1978 rating 
decision, the Veteran has provided evidence showing he is 
currently diagnosed with degenerative disc disease and 
osteopenia of the lumbar spine, with possible degenerative 
changes in his cervical spine.  In determining whether new 
and material evidence has been submitted to reopen a claim 
for service connection, the Board presumes the credibility of 
all evidence.  Therefore, the Board finds that such evidence 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a back disability may be reopened.  See 
38 U.S.C.A. § 5108.  

Unfortunately, however, a remand is required for additional 
evidentiary development, and the merits of the reopened claim 
are discussed in the Remand portion of this decision.  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, service connection has been established for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling, effective December 2003; limitation of flexion due 
to residuals of intra-articular shrapnel wound to the right 
knee, rated as 20 percent disabling, effective August 1971, 
and 30 percent disabling, effective May 2006; limitation of 
extension due to residual intra-articular shrapnel wound of 
the right knee, rated as 30 percent disabling, effective May 
2006; and status post shrapnel wound to the left leg with 
residual left first toe numbness and scars, rated as 
noncompensable, effective August 1971, and 10 percent 
disabling, effective August 2003.  

Because the Veteran has one service-connected disability 
rated higher than 40 percent, with a combined disability 
rating of 80 percent, as of May 2006, the initial criterion 
for schedular consideration for the grant of TDIU under 
38 C.F.R. § 4.16(a) is met.  Thus, the issue becomes whether 
the Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.  

At the October 2009 video conference hearing, the Veteran 
testified that his service-connected disabilities affect his 
ability to work as he is unable to sit or stand all day.  The 
evidence of record shows the Veteran last worked in 1997 as 
an accountant.  See December 2005 PTSD VA/QTC examination.  
While the evidence shows the Veteran was laid off from his 
last job, the medical evidence of record supports the 
Veteran's claim as the evidence shows the Veteran has 
significant functional and occupational limitation due to his 
service-connected disabilities.  

With respect to his service-connected knee disabilities, the 
evidence shows the Veteran complains of pain and cramping in 
his right knee, which is exacerbated by physical activity and 
movement of the residual shrapnel that remains in the knee 
joint.  The Veteran takes medication for pain relief but the 
evidence shows that, even with medication, the Veteran still 
has difficulty with gait and pain.  The service-connected 
knee disabilities result in leg length discrepancy, with the 
right shorter than the left, which requires the use of a shoe 
lift.  As a result, the Veteran is not able to do significant 
amount of walking or weight-bearing exercises.  Indeed, the 
medical evidence of record shows the Veteran is unable to 
keep up with normal work requirements because of severely 
limited mobility.  See VA/QTC examination reports dated 
October 2003 and May 2006.  

While the evidence of record shows the Veteran attributes his 
inability to work to the pain he experiences, the evidence 
also shows the Veteran's service-connected PTSD may have had 
an impact on his ability to get along with other people, 
particularly management.  In this regard, the December 2005 
VA examination report reflects that the Veteran reported that 
his relationship with supervisors was superficially good but 
would go through cycles of stress because the supervisors 
would not listen to the Veteran.  

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of TDIU.  While there is no 
medical opinion which directly states that the Veteran is 
unemployable due to his service-connected disabilities, the 
Veteran has provided competent lay evidence of the affect his 
service-connected disabilities, in combination, have on his 
ability to function and work, which is supported by the 
findings of treating and examining medical personnel as 
reflected in the record.  Therefore, after resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that entitlement to a total disability rating based upon 
individual unemployability is warranted, and the Veteran's 
claim may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened, and 
the appeal is granted to this extent only.  

A total rating based upon individual unemployability due to 
service-connected disability is granted, subject to rules and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disability.  He has asserted that his current back 
disability is related to his combat experiences in Vietnam, 
particularly an incident when his unit came under fire in 
1970.  The Veteran has asserted that, during his service in 
Vietnam, his unit came under fire and he was thrown to the 
deck of a tank onto his back.  See Veteran statement dated 
August 2003.  The Veteran has also submitted other lay 
evidence, from his former platoon leader and troop commander, 
which assert that the in-service explosion was so strong that 
every member of the unit, including the Veteran, were killed 
or injured but, despite the injuries he had received, the 
Veteran carried his unit members to safety and then returned 
to continue fighting against the enemy until ordered 
otherwise.  See lay statements from W.G. and R.W., dated 
October 2006 and March 2008.  

Because the Veteran engaged in combat with the enemy during 
service and his report of injury is consistent with the 
circumstances, conditions, and hardships of service, his 
report of suffering a back injury during service is accepted 
as sufficient proof of an in-service back injury.  See 
38 U.S.C.A. § 1154(b).  In addition, the Veteran is competent 
to provide evidence regarding matters of which he has 
personal knowledge, including when things occurred.  
Therefore, the Veteran's report of continued back pain 
following the in-service injury and after service is also 
considered competent lay evidence.  See 38 C.F.R. 
§ 3.159(a)(2).  

While section 1154(b) aids the Veteran by relaxing the 
evidentiary requirements for determining what happened in 
service, it does not establish service connection for a 
combat veteran.  The Veteran must still establish his claim 
by competent evidence showing a current disability and nexus 
between that disability and service.  See Gregory v Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999).  

In this case, the evidentiary record does not contain a 
medical opinion which addresses the likelihood that the 
Veteran's current back disability is related to his military 
service.  Under the VCAA, VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As noted, the Veteran's 
service treatment records show he complained of persistent 
back pain during service, and the Veteran has provided 
credible lay evidence of continuity of back pain since 
service, which is sufficient to indicate that the Veteran's 
current back disability may be associated with service.  

As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that his current back disability is etiologically 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

With respect to his neck disability, the Veteran has asserted 
that he injured his neck during the in-service combat 
explosion.  While the service treatment records do not 
contain any complaints or treatment for a neck disability 
during service, the Veteran's report of suffering a neck 
injury during service is accepted as sufficient proof of 
service incurrence, given that he served in combat and his 
report of injury is consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(b).  

The first time the Veteran is shown to complain of neck pain 
is in January 1978, where he reported injuring his neck 
during an in-service explosion and also reported having pain 
in the upper, middle, and lower back.  The assessment was 
status post injury to the neck and low back by history.  See 
January 1978 VA examination report.  The evidence shows the 
Veteran has continued to complain of neck pain, which has 
progressed to include complaints of muscle spasms and left 
shoulder pain and has resulted in decreased sensation on the 
left side of his body.  The evidence suggests that the 
Veteran's problems may be related to degenerative disease of 
the spine, including the cervical spine.  See December 2004 
VA outpatient treatment record; see also November 2005 VA 
examination report.  

Because there is sufficient evidence of a neck injury during 
service, credible evidence of continued neck pain since 
service, and medical evidence which indicates that the 
Veteran's neck pain may be associated with degenerative 
disease of the spine, the Board finds that a medical 
examination and opinion is needed to determine if the Veteran 
has a current neck or cervical spine injury that is related 
to his military service.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Duenas, supra.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Schedule the Veteran for a VA 
examination to determine whether there 
is a causal nexus between any current 
back and/or neck (cervical spine) 
disability and his active military 
service.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.  

a.	A diagnosis of any currently 
manifested back and/or neck (to 
include cervical spine) disability 
must be made and the examiner 
should render an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current back or 
neck disability is related to the 
Veteran's active service.

b.	In answering the foregoing, the 
examiner should be informed that, 
because the Veteran was engaged in 
combat and his report of injury is 
consistent with such service, the 
Veteran's report of suffering a 
back and neck injury during the 
in-service explosion is accepted 
as sufficient proof of service 
incurrence, despite the lack of 
contemporaneous medical evidence 
or other documentation (the 
critical question is whether the 
injury in service caused the 
disabilities at issue).  The 
examiner should also note the 
Veteran's competent report of 
carrying unit members on his 
shoulders and back after the in-
service explosion.  

c.	If it cannot be determined whether 
the Veteran has a current back 
and/or neck disability that is 
related to his active service, on 
a medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


